UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
GLENDA CARTER CASE NO. 2:16-CV-01540
VERSUS JUDGE ROBERT R. SUMMERHAYS
DOLGENCORP LLC MAGISTRATE JUDGE KAY
MEMORANDUM RULING

 

Before the Court is a Motion for Summary Judgment filed by Defendant, DG Louisiana,
LLC.! Pursuant to its motion, Defendant seeks dismissal with prejudice of this merchant liability
suit brought by Plaintiff Glenda Carter. For the reasons that follow, Defendant’s motion is
DENIED.

L
BACKGROUND

Plaintiff brings this suit for damages allegedly sustained due to a slip and fall at a Dollar
General store owned by Defendant and located at 1419 E. Prien Lake Road, in Lake Charles,
Louisiana. According to Plaintiff, on the evening of October 22, 2015, sometime between the hours
of 7:00 and 8:30 p.m., she and her daughter stopped at Dollar General to purchase personal items
for Ms. Carter’s grandson who had been admitted to a local hospital.” Plaintiff testified she turned
left from the main aisle of the store onto the last aisle on the eastern side of the store to look for a
pair of slippers. Plaintiff took about five steps into the aisle when she slipped and fell on store

merchandise (specifically, clothing) discarded on the floor of the aisle.? Thereafter, Plaintiff filed

 

1 ECF No. 48.
2 ECF No. 48-6 at 35.
3 Td. at 55-56, 60.

 

 
suit in state court, alleging the fall caused “injuries to her body as a whole, including, but not
limited to back and neck,” as well as mental and emotional damages.’

Defendant subsequently removed the suit to this Court on the basis of diversity jurisdiction.
Defendant now seeks dismissal of Plaintiff's suit, contending “no trip and fall incident occurred
as claimed by Plaintiff,” and Plaintiff has been “untruthful about this alleged incident, and quite
possibly, is committing fraud.”* Alternatively, Defendant argues “even if the incident did occur,”
Plaintiff cannot show Defendant had actual or constructive notice of the condition which caused
Plaintiff's damages, and therefore summary judgment in Defendant’s favor is warranted.®

118
STANDARD OF REVIEW

“A party may move for summary judgment, identifying each claim or defense~or the part
of each claim or defense-on which summary judgment is sought.” Fed. R. Civ. P. 56(a). “The
court shall grant summary judgment if the movant shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” Jd. “A genuine issue of
material fact exists when the evidence is such that a reasonable jury could return a verdict for the
non-moving party.” Quality Infusion Care, Inc. v. Health Care Service Corp., 628 F.3d 725, 728
(Sth Cir. 2010). As summarized by the Fifth Circuit:

When seeking summary judgment, the movant bears the initial responsibility of

demonstrating the absence of an issue of material fact with respect to those issues

on which the movant bears the burden of proof at trial. However, where the

nonmovant bears the burden of proof at trial, the movant may merely point to an

absence of evidence, thus shifting to the non-movant the burden of demonstrating

by competent summary judgment proof that there is an issue of material fact

warranting trial.

Lindsey v. Sears Roebuck and Co., 16 F.3d 616, 618 (Sth Cir.1994) (internal citations omitted).

 

4 ECF No. 1-2 at 3.
5 ECF No. 48-4 at 4.
§ Id. at 11.

Page 2 of 7

 

 

 
When reviewing evidence in connection with a motion for summary judgment, “the court
must disregard all evidence favorable to the moving party that the jury is not required to believe,
and should give credence to the evidence favoring the nonmoving party as well as that evidence
supporting the moving party that is uncontradicted and unimpeached.” Roberts v. Cardinal Servs.,
266 F.3d 368, 373 (Sth Cir.2001); see also Feist v. Louisiana, Dept. of Justice, Office of the Atty.
Gen., 730 F.3d 450, 452 (Sth Cir. 2013) (courts must view all facts and evidence in the light most
favorable to the non-moving party). “Credibility determinations are not part of the summary
judgment analysis.” Quorum Health Resources, L.L.C. v. Maverick County Hosp. Dist., 308 F.3d
451, 458 (5th Cir. 2002). Rule 56 “mandates the entry of summary judgment . . . against a party
who fails to make a showing sufficient to establish the existence of an element essential to that
party’s case, and on which that party will bear the burden of proof.” Patrick v. Ridge, 394 F.3d
311, 315 (Sth Cir. 2004) (alterations in original) (quoting Celotex v. Catrett, 477 U.S. 317, 322
(1986)).

i.
ANALYSIS

Defendant first argues Plaintiff's suit should be dismissed, “as store surveillance video
conclusively shows that no incident occurred as alleged by the Plaintiff.’? According to Defendant,
the store in question is equipped with “motion activated surveillance cameras” that record only
when movement or motion is detected.? Defendant states it retained a third-party vendor to
download all video footage recorded between 6:16 p.m. and 8:16 p.m. on the day of the incident,
and none of the footage shows any trip and fall occurred.’ Based upon this footage, Defendant

concludes Plaintiff has been “untruthful about this incident, and quite possibly is committing

 

7 ECF No. 48-4 at 8.
8 id. at 3.
9 Id. at 3-4.

Page 3 of 7

 
fraud.”'° In her opposition, Plaintiff primarily attacks the reliability of the store’s motion-activated
surveillance cameras.

The Fifth Circuit has indicated that courts should give greater weight at the summary
judgment phase to facts “evident from video recordings taken at the scene.” Carnaby v. City of
Houston, 636 F.3d 183, 187 (Sth Cir. 2011). Where a video recording discredits the plaintiffs
version of events, courts should consider “the facts in the light depicted by the videotape.” Id.
(quoting Scott v. Harris, 550 U.S. 372 (2007)). Applying this principle, courts in the Fifth Circuit
have relied on video recordings to grant summary judgment in slip and fall cases. See e.g., Cone
v. DG Louisiana, LLC, No. 18-CV-1247, 2019 WL 1111463, at *3-4 (E.D.La. March 11, 2019);
Courington v. Wal-Mart Louisiana, LLC, No, 2:17-CV-00771, 2018 WL 707521, *3-4 (W.D.La.
Feb. 2, 2018). Here, however, the video footage in the summary judgment record does not
foreclose Plaintiff's version of events.

As noted, Defendant relies upon video footage covering the timeframe from 6:16 p.m. to
8:16 p.m. on the day of the incident. However, neither party addresses Plaintiffs deposition
testimony that the incident occurred sometime between 7:00 and 8:30 p.m. in the evening.!!
Plaintiff repeats this time frame several times. Plaintiff further testified the accident had to occur
before 9:00 p.m., because she and her daughter needed to deliver the items to Plaintiffs grandson
before 9:00 p.m. when visiting hours at the hospital ended.'* Because the video footage relied upon
by Defendant ends at 8:16 p.m., but Plaintiff testified several times the accident could have

occurred as late as 8:30 p.m., this creates a question for the jury as to which timeline is more

 

10 Td. at 4.
'l See e.g. ECF No. 61-3 at 42, 44, 47.
2 Td. at 47.

Page 4 of 7

 

 

 
credible and whether the video evidence discredits Plaintiff's version of events. As such,
Defendant has not “conclusively” shown that the incident did not occur, and therefore summary
judgment on this basis is denied."

In the alternative, Defendant argues Plaintiff cannot satisfy her prima facie burden because
she cannot show Defendant had actual or constructive notice of the hazardous condition causing
her slip and fall. Plaintiff does not argue Defendant had actual notice of the condition and therefore
only constructive notice is at issue. Merchant liability for slip or trip and fall cases is governed by
the Louisiana Merchant Liability Act, La. R.S. 9:2800.6. The Act requires a claimant to show,
inter alia, that “[t]he merchant either created or had actual or constructive notice of the condition
which caused the damage, prior to the occurrence.” La. R.S. 9:2800.6(B). A merchant is considered
to have “constructive notice” of an injury-causing condition if the claimant proves “that the
condition existed for such a period of time that it would have been discovered ifthe merchant had
exercised reasonable care.” La. R.S. 9:2800.6(C)(1). Thus, constructive notice necessarily includes
a temporal element, and merely demonstrating the existence of the hazard is insufficient. White v.

Wal-Mart Stores, Inc., 699 So.2d 1081, 1084 (La. 1997). While there is no bright line time period

 

8 The only reason Defendant provides for its choice to download video from 6:16 to 8:16 p.m, is a partially
executed Customer Incident Report, which appears to reflect some unidentified customer incident occurred
on October 22, 2015 at 8:00 p.m. ECF No. 48-7. The report appears to have been created two days after
Plaintiff's accident, and it does not set forth the name of the injured customer. Moreover, throughout this
litigation Defendant has contested the authenticity of this particular report. See ECF Nos. 48-4 at 2 n.3; 61-
9 at 6; 52 at 2. Regardless, Plaintiff testified that the incident could have occurred as late as 8:30 p.m, The
conflicting testimony and evidence in the summary judgment record presents a question of fact for the jury.
“4 Further undercutting Defendant’s argument that no accident occurred is the circumstantial evidence
supporting Plaintiff's version of events ~ namely, the testimony of former Dollar General employee, Rachel
Guy, and of Plaintiffs daughter, Renae Bonin. Ms. Guy was working at the cash register of the store at the
time of Plaintiffs accident. Ms. Guy testified Plaintiff reported the incident to her before leaving the store,
and that Plaintiff was holding her leg when she reported the incident. ECF No. 61-9 at 5, 7. Ms. Bonin
testified she was on the adjacent aisle at the time of the accident when she heard “some stuff fall,” heard
her mother scream for help, and then found her mother on the ground. ECF No. 48-8 at 31-33, 35. Plaintiff
then told her daughter she slipped on some clothing, pointed to clothing “hanging off’ of a clothing rack,
and stated she was in pain. Jd. at 35-36.

Page 5 of 7

 
and the time period need not be specific in minutes or hours, constructive notice does require that
the claimant prove the condition existed for some period of time prior to the fall. /d at 1084-85. If
the claimant shows the condition existed for some period of time, “[w]hether the period of time is
sufficiently lengthy that a merchant should have discovered the condition is necessarily a fact
question.” Jd.

Here, Defendant argues Plaintiff cannot show Defendant had constructive notice of the
injury-causing condition, because Plaintiff cannot recall with particularity exactly what type of
clothing caused her trip and fall, and she does not know where the item of clothing came from,
who left it on the floor or how long it was on the floor.!> In opposition, Plaintiff submits the
testimony of Rachel Guy, a former employee of Dollar General who was working at the store
where Plaintiff fell at the time of the accident and to whom Plaintiff reported the incident. Ms. Guy
testified after Plaintiff reported the incident to her, she went to the aisle where Plaintiff alleges she
fell and found it to be in disarray.'® After viewing the surveillance video at her deposition, Ms.
Guy testified the aisle was not in proper condition, as merchandise was supposed to be put away
and not situated on the floor.'’ She further testified the aisles at the store were frequently in disarray
“for a while,” because they were always short-staffed at the store.!® She testified on the day of the
incident, the merchandise was on the floor of the aisle “for a while,” because only Ms. Guy and
her supervisor were working at the time of the incident.!? She further testified employees were
trained to restock items left on the floor.*’ This testimony creates a fact issue for the jury as to

whether the condition existed for “some time period” prior to Plaintiffs fall and as to whether that

 

'S ECF No. 48-4 at 11.

16 ECF No. 61-9 at 7-8, 15-17.
7 Td at 8, 15,

18 Td at 13, 15.

19 Td. at 15.

20 Td at 17.

Page 6 of 7

 
period of time was “sufficiently lengthy that a merchant should have discovered the condition.” *!

White at 1084-85.
For the reasons set forth above, the motion for summary judgment [ECF No. 48] filed by
Defendant is DENIED.

THUS DONE in Chambers on this 4 4 day of June, 2019.

 

ROBERT R. SUMMERHAYS. |
UNITED STATES DISTRICT JUDG

 

“| Tn its reply brief, Defendant claims to have conclusively proven that both Plaintiff and Ms. Guy have
committed perjury. Defendant is incorrect. At best, Defendant has pomted to inconsistencies in their
testimony that may very well undermine the credibility of their testimony. But that is a determination for
the jury, not the Court on summary judgment.

Page 7 of 7

 

 

 
